EXHIBIT 10.4

TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT (“Agreement”), dated as of December 2, 2015 is
made by Graham Corporation, a Delaware corporation (the “Borrower”), and the
undersigned subsidiaries of the Borrower (each, a “Grantor” and collectively,
the “Grantors”), in favor of JPMorgan Chase Bank, N.A., as Administrative Agent
(in such capacity, the “Administrative Agent”) for the banks and other financial
institutions or entities (the “Lenders”) from time to time parties to the Credit
Agreement, dated as of December 2, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Lenders, the Administrative Agent and the other parties thereto.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, in connection with the Credit Agreement the Grantors have executed and
delivered a Pledge and Security Agreement dated as of December 2, 2015 in favor
of the Administrative Agent (as amended, restated, supplemented or otherwise
modified from time to time, the “Security Agreement”);

WHEREAS, pursuant to the Security Agreement, the Grantors pledged and granted to
the Administrative Agent for the benefit of the Secured Parties a continuing
security interest in all Intellectual Property, including the Trademarks; and

WHEREAS, each Grantor has duly authorized the execution, delivery and
performance of this Agreement.

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and in order to induce the Lenders to enter into the Credit
Agreement, each Grantor agrees, for the benefit of the Administrative Agent and
the Lenders, as follows:

SECTION 1.      Definitions.    Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided or provided by reference in the Security
Agreement.

SECTION 2.      Grant of Security Interest.    Each Grantor hereby pledges and
grants a continuing security interest in, and a right of setoff against, and
agrees to assign, transfer and convey, upon demand made upon the occurrence and
during the continuance of an Event of Default without requiring further action
by either party and to be effective upon such demand, (i) all of such Grantor’s
right, title and interest in, to and under the Trademarks owned by such Grantor
(including, without limitation, those items listed on Schedule A hereto),
(ii) all extensions or renewals of any of the foregoing, (iii) all of the
goodwill of the business connected with the use of and symbolized by the
foregoing, (iv) the right to sue for past, present and future infringement,
dilution, or other violation of any of the foregoing or for any injury to
goodwill (collectively, the “Trademark Collateral”), and (v) all proceeds of the
foregoing, including, without limitation, licenses, royalties, income, payments,
claims, damages, and proceeds of suit, to the Administrative Agent for the
benefit of the Secured Parties to secure payment, performance and observance of
the Obligations.

 

1



--------------------------------------------------------------------------------

;

SECTION 3.     Purpose.    This Agreement has been executed and delivered by
each Grantor for the purpose of recording the grant of security interest herein
with the United States Patent and Trademark Office. The security interest
granted hereby has been granted to the Administrative Agent for the benefit of
the Secured Parties in connection with the Security Agreement and is expressly
subject to the terms and conditions thereof. The Security Agreement (and all
rights and remedies of the Lenders thereunder) shall remain in full force and
effect in accordance with its terms.

SECTION 4.     Authorization to Supplement.   If any Grantor shall obtain rights
to any new Trademarks, the provisions of this Trademark Security Agreement shall
automatically apply thereto. Such Grantor shall give notice in writing to
Administrative Agent in accordance with the terms of the Security Agreement with
respect to any such new Trademarks or renewal or extension of any Trademark
registration. Without limiting such Grantor’s obligations under this Section,
such Grantor hereby authorizes the Administrative Agent unilaterally to modify
this Trademark Security Agreement by amending Schedule A to include any such new
Trademark rights of such Grantor. Notwithstanding the foregoing, no failure to
so modify this Trademark Security Agreement or amend Schedule A shall in any way
affect, invalidate or detract from the Administrative Agent’s continuing
security interest in all Trademark Collateral, whether or not listed on Schedule
A.

SECTION 5.     Applicable Law.    THIS TRADEMARK SECURITY AGREEMENT SHALL BE
SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER,
AND JUDICIAL REFERENCE SET FORTH IN SECTION 7 OF THE SECURITY AGREEMENT, AND
SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

SECTION 6.     Acknowledgment.   Each Grantor does hereby further acknowledge
and affirm that the rights and remedies of the Secured Parties with respect to
the security interest in the Trademark Collateral granted hereby are more fully
set forth in the Credit Agreement and the Security Agreement, the terms and
provisions of which (including the remedies provided for therein) are
incorporated by reference herein as if fully set forth herein. In the event of
any conflict between the terms of this Agreement and the terms of the Security
Agreement, the terms of the Security Agreement shall govern.

SECTION 7.     Counterparts.    This Agreement may be executed in any number of
counterparts and delivered via facsimile or other electronic format, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the day and year first above written.

 

GRANTORS:

GRAHAM CORPORATION, a Delaware corporation

By: /s/ Jeffrey Glajch

Name:

 

Jeffrey Glajch

Title:

 

Chief Financial Officer

ENERGY STEEL & SUPPLY CO., a Michigan corporation

By: /s/ Jeffrey Glajch

Name: Jeffrey Glajch

Title: Chief Financial Officer

ADMINISTRATIVE AGENT:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent for the Lenders

By: /s/ Philip M. Hendrix

Name:

 

Philip M. Hendrix

Title:

 

Vice President and Authorized Officer

 

3



--------------------------------------------------------------------------------

SCHEDULE A

U.S. Trademark Registrations and Applications

TRADEMARKS

 

Name of Grantor   Trademark   Registration Date   Registration Number    Country
Graham Corporation   GRAHAM   11/18/1997   2,113,725   US Graham Corporation  
LOGO [g107138ex10_4pg4a.jpg]   12/23/1997   2,123,101   US Graham Corporation  
LOGO [g107138ex10_4pg4b.jpg]   11/20/2007   3,339,668   US Graham Corporation  
GRAHAM PRECISION PUMPS   7/7/1998   2,171,065   US Graham Corporation   GRAHAM
VACUUM AND HEAT TRANSFER   7/7/1998   2,171,070   US Graham Corporation  
HELIFLOW   4/8/2003   2,704,853   US Graham Corporation   MICROMAX   6/17/2008  
3,450,764   US Graham Corporation   MICROMIX   11/18/1958   669,905   US Graham
Corporation   SEALCOOL   8/8/2000   2,375,893   US Graham Corporation  
ULTRAHEAT   10/23/2007   3,319,469   US Graham Corporation   VACADEMICS  
9/24/2002   2,626,331   US Graham Corporation   VACWORKS   11/30/1999  
2,296,884   US Graham Corporation   G Logo   10/06/2006   004596011   CTM Graham
Corporation   GRAHAM   000486845   01/16/200   CTM Graham Corporation   GRAHAM  
004586467   11/27/2006   CTM Graham Corporation   GRAHAM & DESIGN   000486852  
3/3/1997   CTM Graham Corporation   GRAHAM ENGINEERING ANSWERS & DESIGN
(Class 07)   5288202   4/14/2006   CN Graham Corporation   GRAHAM ENGINEERING
ANSWERS & DESIGN (Class 37)   5288203   4/14/2006   CN Graham Corporation  
GRAHAM ENGINEERING ANSWERS & DESIGN (Class 40)   5288204   4/14/2006   CN Graham
Corporation   GRAHAM ENGINEERING ANSWERS & DESIGN (Class 42)   5288205  
4/14/2006   CN Graham Corporation   GRAHAM ENGINEERING & DESIGN   005290275  
8/23/2007   CTM Graham Corporation   GRAHAM ENGINEERING ANSWERS & DESIGN  
1502414   11/08/2006   IN Graham Corporation   GRAHAM ENGINEERING ANSWERS &
DESIGN (Class 07)   992949   07/23/2007   MX Graham Corporation   GRAHAM
ENGINEERING ANSWERS & DESIGN (Class 37)   971079   01/30/2007   MX



--------------------------------------------------------------------------------

Graham Corporation   GRAHAM ENGINEERING ANSWERS & DESIGN (Class 40)   971080  
01/30/2007   MX Graham Corporation   GRAHAM ENGINEERING ANSWERS & DESIGN
(Class 42)   971081   01/30/2007   MX Graham Corporation   GRAHAM ENGINEERING
ANSWERS & DESIGN (Class 11)   848887   04/17/2007   MX Graham Corporation  
GRAHAM VACUUM AND HEAT TRANSFER & DESIGN (Class 07)   5288206   04/14/2006   CN
Graham Corporation   GRAHAM VACUUM AND HEAT TRANSFER & DESIGN (Class 37)  
5288207   04/14/2006   CN Graham Corporation   GRAHAM VACUUM AND HEAT TRANSFER &
DESIGN (Class 40)   5288208   04/14/2006   CN Graham Corporation   GRAHAM VACUUM
AND HEAT TRANSFER & DESIGN (Class 42)   5288209   04/14/2006   CN Graham
Corporation   GVHT (Class 07)   5288210   04/14/2006   CN Graham Corporation  
GVHT (Class 37)   5288211   04/14/2006   CN Graham Corporation   GVHT (Class 40)
  5288186   04/14/2006   CN Graham Corporation   GVHT (Class 42)   5288187  
04/14/2006   CN Graham Corporation   GVHT (Class 11)   5882574   02/01/2007   CN
Graham Corporation   HELIFLOW   736590   12/01/2003   BX Graham Corporation  
HELIFLOW   TMA169350   05/22/1970   CA Graham Corporation   HELIFLOW   977506  
07/27/1987   DE Graham Corporation   HELIFLOW   226805   01/08/2003   IE Graham
Corporation   HELIFLOW   2320120   01/08/2003   UK Graham Corporation   MICROMAX
  TMA631,364   01/27/2005   CA Graham Corporation   MICROMIX   TMA169351  
05/22/1970   CA

TRADEMARK APPLICATIONS

None.